Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 9, 11-12, 19, 21, 24 and 27-36 are allowed.
The invention is directed to a new mode of SL communication, which may enable SL transmissions that do not necessitate a corresponding dynamic scheduling of physical communication resources. Each of the independent claims 1, 11, 21, 24, 30 and 35 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method performed by a user equipment (UE), the method comprising: receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
	Regarding claim 11, A user equipment (UE) comprising: 2Appl. No. 16/392,827 Reply to Final Action dated November 25, 2020 a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmit, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the other UE.
Regarding claim 21, A method performed by a base station, the method comprising: transmitting, by the base station, a message to a first UE, the message the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the second UE. 
Regarding claim 24, A base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to transmit a message to a first UE, the message indicating a sidelink (SL) communication resource configuration to be used by the first UE for communicating SL control information and SL data between the first UE and a second UE, wherein the SL communication resource configuration indicates a communication resource to be used for communicating the SL control information and the SL data between the first UE and the second UE, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource,  the SL communication resource configuration indicates a number of symbols, a starting resource block (RB), and a number of RBs, for defining a part of the communication resource used for transmitting the SL control information to the second UE.
Regarding claim 30, A method performed by a user equipment (UE), the method comprising: receiving, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmitting, by the UE, the SL control information to the other UE using a communication resource indicated by the SL communication resource configuration; and transmitting, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, wherein the communication resource comprises a time slot and a frequency sub-channel, and wherein the SL communication resource configuration indicates the time slot and the frequency sub- channel for transmitting the SL data and the SL control information, wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a 5Appl. No. 16/392,827combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources, and wherein transmitting the SL data to the other UE comprises transmitting the SL data in a first transmission according to a first communication resource of the plurality of communication resources and transmitting the SL data in a second transmission according to a second communication resource of the plurality of communication resources.
Regarding claim 35, A user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive, by the UE, a message indicating a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE; transmit, by the UE, the SL control information to the other UE using a communication resource 6Appl. No. 16/392,827 Reply to Final Action dated November 25, 2020 indicated by the SL communication resource configuration; and transmit, by the UE, the SL data to the other UE using the communication resource indicated by the SL communication resource configuration, wherein the SL communication resource configuration comprises an indication of a periodicity of the communication resource, wherein the SL control information and the SL data are transmitted by the UE without the UE receiving, in a downlink control information (DCI), a grant of the communication resource, wherein the communication resource comprises a time slot and a frequency sub-channel, and wherein the SL communication resource configuration indicates the time slot and the frequency sub- channel for transmitting the SL data and the SL control information, wherein the SL communication resource configuration indicates a plurality of communication resources within a time window, each of the plurality of communication resources comprising a combination of one time slot and one or more frequency sub-channels, and the periodicity is a periodicity of the plurality of communication resources, and wherein the instructions to transmit the SL data to the other UE comprise instructions to transmit the SL data in a first transmission according to a first communication resource of the plurality of communication resources and to transmit the SL data in a second transmission according to a second communication resource of the plurality of communication resources.
	Therefore, the independent claims 1 and 11, together with their respective dependent claims, and plus the independent claims 21, 24, 30 and 35  are allowed for the reason given above. 
	The closet prior art Khoryaev et al. (US 20180206260 A1) discloses  wireless communication device configured to perform resource access in D2D communication, wherein eNodeB allocates a resource quota to a UE corresponding to a D2D communication to be transmitted by the UE.
Claims 2, 9, 27-29, 31 and 12, 19, 32-34, 36 are allowed since they depend on claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/8/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473